DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 4 – 18 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Arguments/Remarks made in Amendments dated June 27, 2022 to claims 1 and 4 – 18 are persuasive and after further consideration, independent claims 1 and 13 are allowed. 
Although Mayer in view of  Barretta generally teaches a windshield wiper system with the limitations of the claims, Mayer alone or in combination with Baretta fail to teach, suggest or make obvious the mechanism applying the torque to the far end during the sweeping motion of the windshield wiper is configured to perform the relative rotation of the wiper blade regardless of whether the wiper blade is in contact with a windshield, with the additional elements of the claim and as required by amended claim 1 and the mechanism comprises a stationary cam block having a cam profile, and an actuator arm moving along the cam profile with the sweeping motion of the windshield wiper, wherein the cam profile is shaped to pivot the actuator arm in laterally outer ranges of the sweeping motion, the actuator arm is fixedly attached to a flexible rod extending to the far end of the wiper blade and the flexible rod is connected to the far end of the wiper blade, wherein the wiper blade holder includes a sleeve extending between the wiper blade mount and the far end of the wiper blade, and wherein the flexible rod extends through the sleeve with sufficient play to rotate inside the sleeve as required by amended claim 13.
Claims 4 – 12 and 14 – 18 are allowable as being dependents of allowed claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723